Case 3:19-cv-00303 Document 1-2 Filed 03/01/19 Page 1 of 3




          EXHIBITB
                    Case 3:19-cv-00303 Document 1-2 Filed 03/01/19 Page 2 of 3




Jonathan Rivera

From:                             Darehn Ehrhardt <darehn@tsmail.us>
Sent:                             Wednesday, November 28, 2018 2:25 PM
To:                               Jonathan Rivera
Cc:                               Anthony Ash
Subject:                          RE: In a Meeting



Hey Jonathan-

I also chatted with Anthony about this earlier today (I now see that wasn't you calling me each time, sorry about that
Anthony). So our supplier is US-based and has warehouses in California, Texas, Utah, Washington State and now Florida
(as we are becoming a warehouse for a few of their products to keep shipping costs being they are all coming cross
country). I've been reassured they we are not selling Chinese products in any way shape or form.

There's been no patent infringement in the last year that we've been selling this particular product as there are some
key differences in how they are built (again, Anthony, you broke them down and can clearly confirm that).

Please let me know if there's any other questions or concerns up in the air that I can address.

Thanks,

Darehn Ehrhardt
Senior Account Executive
Tactical Superiority, Inc./
Sol Invictus Arms
305 North Drive Suite G
Melbourne, FL 32934
W: 321.426.7531
darehn@tsmail.us




From: Jonathan Rivera <jonathan@stagarms.com>
Sent: Wednesday, November 28, 2018 12:27 PM
To: Darehn Ehrhardt <darehn@tsmail.us>
Subject: RE: In a Meeting

HI Darehn,

                                                             1
                             Case 3:19-cv-00303 Document 1-2 Filed 03/01/19 Page 3 of 3



I know last we talked about the location where these were being manufactured.

Can you check with your supplier and see if these are made in the US or not? I really need to know this information
before I would be willing to place another PO.

Also do these parts infringe on any existing patents of other Ambi Charging Handles such as Radian's?

Thanks,


                                 Jonathan Rivera
                                 Inventory & Purchasing
                                 Manager
                                 Stag Arms
                                 p: 860.229.9994x223
                                 f: 860.229.3738
S'fAG ARIIS'                     w: www.stagarms.com
This email, including attachment(.~') is subject to restrictions pursuant to the Arms export Control Act (22 U.S.C 2778); federal regulations, inc/vding, but not limited to,
tile lntemational Traffic in Arms Regulations (22 C.F.R. 120, et seq.); and/or other federal lows and regulations. The export or other transfer of this email and/ or
attacflment(s} outside of the United States, whether in original form, altered form, as a constituent part, or otherwise, is prohibited without proper, prior oulfwrizotion
from the United States State Deportment andjor other departments and agencies of the United States. Violations may be punished by criminal and/or civil penalties.
This email and/or ottachment(s) may be subject to other restrictions. Stag Arms, LLC does not provide legal advice; you should consult your own legal counsel
regarding these issues.


From: Darehn Ehrhardt <darehn@tsmail.us>
Sent: Wednesday, November 28, 2018 12:03 PM
To: Jonathan Rivera <jonathan@stagarms.com>
Subject: Re: In a Meeting

Good afternoon Jonathan-

Ok so I revisited the price decrease on the charging handles and I did get a little traction. If Stag can commit to 50,000
over a six month to one year period we can drop the price to $10.25 per. As of now that's the best we can do so you let
me know if that sounds like something you all may be interested in.



Thanks,

Darehn Ehrhardt
Senior Account Executive
Tactical Superiority, Inc./
Sollnvictus Arms
305 North Drive Suite G
Melbourne, FL 32934
W: 321.426.7531




                                                                                      2
